Case: 19-60841     Document: 00515586512          Page: 1     Date Filed: 10/01/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 1, 2020
                                   No. 19-60841
                                                                         Lyle W. Cayce
                                                                              Clerk

   Joseph Daniels,

                                                            Petitioner—Appellant,

                                       versus

   Brad Huffman, Warden, Chickasaw County Regional
   Correctional Facility,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CV-413


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Joseph Daniels, Mississippi prisoner # 81564, was convicted in 1996
   of possession with the intent to distribute cocaine and sentenced to 30 years
   imprisonment. Daniels seeks a certificate of appealability (COA) on what he
   describes as the district court’s denial of his 28 U.S.C. § 2254 habeas


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60841      Document: 00515586512          Page: 2   Date Filed: 10/01/2020




                                    No. 19-60841


   application. Daniels also asks for leave to proceed in forma pauperis (IFP) on
   appeal.
          We lack jurisdiction because the order Daniels seeks to appeal actually
   was a denial by this court of authorization to file a successive § 2254
   application and, thus, there is no live case or controversy for us to consider.
   See United States Parole Comm’n v. Geraghty, 445 U.S. 388, 395-96 (1980).
          Daniels’s appeal is DISMISSED for lack of jurisdiction. His
   motions for a COA and for leave to proceed IFP on appeal are likewise
   DENIED.




                                         2